Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Art Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-11 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,374,759.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.



Art Rejection
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan, U.S. pat. Appl. Pub. No. 2016/0182479, in view of Kemshall, U.S. pat. Appl. Pub. No. 2014/0189831.
	Per claim 1, Kaplan discloses a computer implemented method for a user to authenticate with an authentication service comprising:
a) generating a one-time code (OTC) (by the CMS 200) wherein the OTC does not include either of a user’s login credentials or the user’s username (see par 0042);
b) receiving at the authentication service the OTC from a client device 102 where the OTC is the only authentication information supplied to the authentication service to authenticate a user of the client device (par 0042);
c) authenticating the user in an authentication service using the OTC (par 0042).
	Kaplan does not teach generating the OTC by an OTC producer on a token. Kemshall however discloses such use of OTC producer employed on the client device to generate OTC (see Kemshall, par 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kemshall teaching in Kaplan because having OTC producer installed on client device would have enabled obtaining OTC more quickly, i.e., without having OTC transmitted from server to client device (see Kemshall, par 0005).
	Per claim 2, Kemshall teaches obtaining a secret code, i.e., seed record, from the authentication server when the OTCP is initialized or enrolled (par 0072).
	Per claim 3, Kemshall teaches generating the OTC using the secret code and one of HOTP or TOTP (par 0012).
	Per claim 4, Kemshall teaches that the use logs into the authentication service using the user login credentials only when initializing/enrolling the OTCP and to obtain the secret code from the authentication service (par 0072).
	Per claim 5, Kemshall teaches that the secret code include a secret Seed code (see par 0012).
	Per claims 6-7, Kemshall teaches that the secret seed/userLink code does not include username but is associated with username (see par 0097).
	Per claim 8, Kemshall teaches implementing the token in the mobile computing device (see par 0072).
	Claims 9-11 are similar in scope as that of claims 1-8.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/21/22